Opinion filed April 2, 2020




                                     In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-19-00271-CR
                                   ___________

                FRANKLIN DELANO LEE, JR., Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                      On Appeal from the 35th District Court
                              Brown County, Texas
                         Trial Court Cause No. CR24668

                      MEMORANDUM OPINION
       Appellant, Franklin Delano Lee, Jr., waived a jury and pleaded not guilty to
the offense of possession of less than one gram of a controlled substance. The trial
court convicted Appellant of the offense and assessed punishment at twenty-four
months’ confinement. We affirm.
       Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel concludes that there
are no arguable issues to present on appeal. Counsel provided Appellant with a copy
of the brief, a copy of the motion to withdraw, and a copy of a form motion so that
Appellant could obtain a copy of the appellate record. Counsel advised Appellant
of his right to review the record and file a response to counsel’s brief. Counsel also
advised Appellant of his right to file a petition for discretionary review. See TEX. R.
APP. P. 68.        Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
          Appellant subsequently filed a response to counsel’s Anders brief. We have
reviewed Appellant’s response. In addressing an Anders brief and a pro se response,
a court of appeals may only determine (1) that the appeal is wholly frivolous and
issue an opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the trial
court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree with counsel that no arguable grounds for appeal
exist.1
          We grant Appellant’s counsel’s motion to the extent that counsel requests to
withdraw. We affirm the judgment of the trial court.


April 2, 2020                                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.

          1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
          2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2